Citation Nr: 0009078	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  98-03 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for porphyria cutanea 
tarda (PCT) as secondary to hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1976 to 
September 1983.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a July 1997 rating decision from the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied service connection for hepatitis C 
and PCT.  


FINDINGS OF FACT

1.  The veteran has a current hepatitis C disability.  

2.  There is no medical evidence of a diagnosis or treatment 
for hepatitis C in service.  

3.  There is no medical evidence of a nexus between the post-
service hepatitis C and an in-service event.  

4.  The veteran has a current PCT disability.  

5.  There is no medical evidence of a diagnosis or treatment 
for PCT in service.  

6.  There is no medical evidence relating the current PCT 
disability to an in-service event or to a service-connected 
disability.  



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hepatitis C is not well grounded.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).  

2.  The claim of entitlement to service connection for PCT as 
secondary to hepatitis C is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The January 1976, August 1980, and April 1983 military 
examination reports stated that the veteran's 
gastrointestinal and skin systems were normal, and the 
veteran denied a history of liver trouble or skin diseases.  
Service medical records showed no evidence of treatment for 
or diagnosis of hepatitis C or PCT in service, but they did 
show that the veteran was treated in December 1978 for acute 
alcoholism.  The examiner tried to admit the veteran to the 
clinic but she refused and left.  

Service department records show that the veteran was 
stationed in Turkey from October 1978 to October 1980.  

An English translation of private medical records from 
Austria stated that the veteran was admitted to the hospital 
from June 1986 to July 1986 and, in great likelihood, 
porphyria could be traced to pain medication and alcohol 
abuse.  Because of liver damage, the use of oral 
contraceptives was stopped and the veteran was strongly 
counseled against the use of pain medication and alcohol.  
The veteran was again admitted to the hospital in August 1986 
because PCT had worsened.  

The October 1995 letter from G. Schlepp, M.D., stated that 
the veteran had Austrian German medical records with an 
incomplete English translation.  Dr. Schlepp opined that 
hepatitis C was likely acquired from intravenous drug use 20 
or more years ago.  Dr. Schlepp stated that, considering that 
the disease had already been present for 20 or more years, 
that there was a reasonable possibility that the veteran had 
cirrhosis.  However, there was nothing in the laboratory 
studies to suggest the presence of cirrhosis, and liver 
function appeared normal with the exception of low serum 
cholesterol.  The October 1995 abdominal ultrasound report 
stated that cirrhosis still could not be ruled out.  

The November 1995 letter from Dr. Schlepp stated that the 
veteran had a positive hepatitis C antibody and a skin 
condition consistent with PCT, which had now been related to 
hepatitis C.  The impression was chronic hepatitis C 
complicated by abnormal iron studies and PCT.  

The impression of the June 1996 VA examination was chronic 
hepatitis C complicated by PCT.  The impression of the 
November 1996 VA examination was mild to moderate fibrosis 
and mild hepatocyte necrosis, most consistent with 
hepatocellular disease from PCT, which had been associated 
with hepatitis C.  

In May 1997, after review of Dr. Schlepp's October 1995 
letter and the November 1995 liver biopsy report, a VA 
physician opined that there was no evidence for incurrence or 
aggravation of hepatitis C in service.  The VA physician 
opined that it was most probable that hepatitis C was 
acquired prior to and was acquiescent in service.  

The veteran's July 1997 notice of disagreement alleged that 
there was no substantiated history of drug or alcohol abuse 
or of any type of inpatient or outpatient care.  The veteran 
stated that she had never used an intravenous needle until 
1996 for Interferon treatment of hepatitis C.  She stated 
that 2 years after service was sufficient time for her liver 
to deteriorate and that Turkey was the most likely place for 
infection.  

The veteran's March 1998 appeal alleged that birth control 
pills caused hepatitis C to appear in 1985.  The veteran 
stated that she had never been an intravenous drug user and 
that no records existed to indicate drug or alcohol abuse.  

The November 1998 treatment note stated that hepatitis C and 
PCT had relapsed. 

The veteran, assisted by her representative, provided sworn 
testimony at a regional office hearing in September 1998.  
After separation from military service in September 1983, the 
veteran was diagnosed with hepatitis C in Fall 1985.  She 
believed that birth control pills and other medications 
caused the hepatitis C to surface.  Transcript (September 
1998), pages 2-3.  She testified that a doctor told her in 
1985 that hepatitis C had been dormant for 5-6 prior years.  
Transcript (September 1998), page 4.  Therefore, she believed 
that she contracted hepatitis C while in Turkey.  Transcript 
(September 1998), page 6.  The veteran obtained a top 
security clearance before she went to Turkey and another 
clearance to work for the Department of Defense after 
service.  She was offended at the allegations of drug abuse 
because the process of obtaining a security clearance would 
have exposed any substance abuse.  Transcript (September 
1998), page 8.  

The veteran underwent a VA examination in January 1999.  The 
veteran reported the first history of liver abnormalities and 
first diagnosis of hepatitis C in 1985.  She believed that 
she contracted hepatitis C while stationed in Turkey although 
she exhibited no symptoms before or during that time.  The 
veteran denied alcohol or drug abuse.  The impression was 
hepatitis C complicated by PCT.  The examiner stated that a 
review of the records showed no evidence supporting exposure 
to hepatitis C virus specifically while in Turkey.  The 
examiner stated that there was no way to effectively 
speculate when the veteran contracted hepatitis C because 70 
percent of infected people do not have symptoms. 

The diagnoses included hepatitis C in February 1999 and June 
1999.  

The veteran's March 1999 statement requested a 30 percent 
evaluation for hepatitis C and PCT.  The veteran stated that 
she had not abused intravenous drugs, alcohol, or pain 
medications since October 1975, when she enlisted under a 6-
month delayed entry program.  The veteran believed that she 
contracted hepatitis C in service because it existed for some 
years before it was diagnosed in 1985.  She felt that the 
cause of her hepatitis C was unknown and could not be linked 
to abuse of drugs, alcohol, or pain medications.  

The veteran, assisted by her representative, provided sworn 
testimony at a video hearing before the Board in December 
1999.  After entering service in March 1976 in Alabama, the 
veteran was assigned to Turkey in October 1979 to a new 
position that required a top security clearance.  Transcript 
(December 1999), page 4.  The veteran received a series of 
vaccinations prior to basic training in Alabama and before 
going to Turkey for 3 years.  The shots were administered 
quickly, and her arm was not wiped with alcohol before or 
after the shots.  Transcript (December 1999), pages 6-8.  The 
veteran testified that she ate the food and drank the water 
in Turkey and that there were some cases of hepatitis 
throughout the overseas community.  Transcript (December 
1999), page 8.  The veteran first learned that she had 
hepatitis C when she gave birth to her son in 1985.  
Transcript (December 1999), page 5.  She testified that the 
hepatitis C surfaced because of the strength of her birth 
control pills and that hepatitis C caused the PCT to surface.  
Transcript (December 1999), pages 7-8.  Two 
gastroenterologists told her that they were not sure where 
the hepatitis C originated, and there had been no estimated 
definite time frame.  Transcript (December 1999), pages 8-9.  
The veteran testified that hepatitis C became prevalent in 
1988 and was originally diagnosed with a window of 5-6 years 
prior to 1988.  Transcript (December 1999), page 10.  She 
indicated that she had been told this by Dr. Schlepp. 
Transcript (December 1999), page 9.  She testified that she 
had never abused intravenous drugs, alcohol, or pain 
medications.  Transcript (December 1999), page 7.  She had 
not used syringes except for hepatitis C treatments in the 
last 3 years.  Transcript (December 1999), page 11.  



Criteria

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

A veteran is presumed to be in sound condition when accepted 
for service, with the exception of disorders noted at the 
time of entrance into service unless clear and unmistakable 
(obvious and manifest) evidence demonstrates that the injury 
existed prior to service.  38 U.S.C.A. §§ 1132 (West 1991); 
38 C.F.R. § 3.304(b) (1999).  

Service connection for a pre-existing disorder may be allowed 
on an aggravation basis, when the evidence demonstrates that 
there is an increase in the disability during service, unless 
there is a showing that the increase is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence is required to 
rebut  the presumption of aggravation where the preservice 
disability  underwent an increase in severity during service. 
This includes medical facts and principles, which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1999).  When there is aggravation of a 
nonservice-connected condition which is proximately due to or 
the result of service-connected disease or injury, the 
claimant will be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Where a veteran claims a new disease or disability that is 
the result of his service-connected disability, competent 
evidence must be submitted to make the claim well grounded.  
See Jones (Wayne) v. Brown, 7 Vet. App. 134 (1994).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

The claim of entitlement to service connection for hepatitis 
C

The medical evidence shows that the veteran has a current 
hepatitis C disability.  The diagnosis was chronic hepatitis 
C in November 1995, June 1996, November 1998, January 1999, 
February 1999, and June 1999.  

Nonetheless, the claim for service connection for hepatitis C 
is not well grounded because there is no medical evidence of 
a diagnosis or treatment for hepatitis or liver problems in 
service.  Rather, the record shows the first diagnosis of 
hepatitis C in 1985, about 2 years after the veteran 
separated from service.  

In addition, the claim for service connection for hepatitis C 
is not well grounded because there is no medical evidence of 
a nexus between the current disability and an in-service 
event.  The veteran testified that 2 gastroenterologists told 
her that they were not sure where or when hepatitis C 
originated, and the January 1999 examiner stated that there 
was no way to effectively speculate when the veteran 
contracted hepatitis C.  The Board notes that the veteran 
alleged that she was infected with hepatitis C from military 
vaccinations or from water or risks of living in Turkey.  
However, there is no medical evidence which relates her 
hepatitis with such events.  While the veteran, as a lay 
person is competent to provide evidence on the occurrence of 
observable symptoms during and following service, such a lay 
person is not competent to make a medical diagnosis or render 
a medical opinion which relates a medical disorder to a 
specific cause. Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Thus, while the veteran is competent to describe 
her symptoms and the requirements for her work, she is not 
competent to diagnosis the cause of her current disability 
because she is not a medical professional.  

Accordingly, the claim of entitlement to service connection 
for hepatitis C is not well grounded.  


The claim of entitlement to service connection for PCT as 
secondary to hepatitis C

The medical evidence shows that the veteran has a current PCT 
disability.  The diagnoses included PCT in November 1995, 
November 1998, and January 1999.  

In November 1995, Dr. Schlepp related PCT to the veteran's 
hepatitis C, and in November 1996, the VA examiner stated 
that PCT had been associated with hepatitis C.  Nonetheless, 
the claim for service connection for PTC as secondary to 
hepatitis C is not well grounded because there is no medical 
evidence of a diagnosis or treatment for hepatitis or liver 
problems in service.  Rather, the record shows the first 
diagnosis of hepatitis C in 1985, about 2 years after the 
veteran separated from service.  

The claim for service connection for PCT is also not well 
grounded on a direct basis because there is no medical 
evidence of a diagnosis of or treatment for PCT in service.  
Rather, the record shows the first diagnosis of PCT in 1986, 
over 2 years after the veteran separated from service.  
Moreover, the claim for service connection for PCT is not 
well grounded on a direct basis because there is no medical 
evidence of a nexus between the current disability and an in-
service event.  Dr. Schlepp opined, and the May 1997 VA 
physician concurred, that the veteran was infected with 
hepatitis C prior to service and that hepatitis C was 
acquiescent in service.  

Accordingly, the claim of entitlement to service connection 
for PCT as secondary to hepatitis C is not well grounded.  

The foregoing discussion is sufficient to inform the veteran 
of the elements necessary to complete an application to 
reopen the claim.  See Graves v. Brown, 8 Vet. App. 522 
(1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  The VA cannot assist 
in any further development of the claims because the claims 
are not well grounded.  38 U.S.C.A. § 5107(a); Morton v. 
West, No. 96-1517 (U.S. Vet. App. July 14, 1999).  



ORDER

The claim of entitlement to service connection for hepatitis 
C is denied.  

The claim of entitlement to service connection for PCT as 
secondary to hepatitis C is denied.  





		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

